Case 119-CH1COHONWGS Diuimentiss Filed toma) Reggeilosf14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

-VS-

Case No. 19-CR-10080-NMG
MANUEL HENRIQUEZ,

Defendant.

DEFENDANT MANUEL HENRIQUEZ’S MOTION FOR AN ORDER PERMITTING
HIS EARLY SURRENDER TO THE BUREAU OF PRISONS AND RECOMMENDING
THAT HE BE PERMITTED TO VISIT HIS WIFE

On July 29, 2020, this Court sentenced defendant Manuel Henriquez to a term of six
months imprisonment. This Court also ordered Mr. Henriquez to surrender to the designated
Bureau of Prisons facility no later than February 24, 2021. Mr. Henriquez had asked the Court to
set his surrender date after his wife’s scheduled release date of January 27, 2021 so that one parent
would be available at all times to attend to family responsibilities. For good cause, as set forth
below, Mr. Henriquez respectfully requests that this Court issue an order permitting him to
surrender to the Bureau of Prisons on October 27, 2020. Additionally, Mr. Henriquez requests
that this Court issue an order recommending that he be permitted to visit his wife prior to his
surrender. Counsel for Mr. Henriquez has consulted with the government, through AUSA Eric
Rosen, who indicated that the government takes no position regarding the requests in his motion.

Elizabeth Henriquez is currently incarcerated at the Federal Correctional Institution in

Dublin, California (“FCI Dublin”), and her release date remains January 27, 2021. Since Mr.

WV Aion, Mowe. NW aon, YSDT /0/& /2o
